Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 1 of 12 PageID #: 473




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 HARRY RANDOLPH                                     CASE NO. 2:17-CV-00355

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 LARRY AMOS ET AL.                                  MAGISTRATE JUDGE KAY


                                MEMORANDUM RULING

        Before the court are several Motions to Dismiss [docs. 58, 59, 61, 63, 66] filed by

 defendants in this matter in response to the Amended Complaint [doc. 55] filed by plaintiff

 Harry Randolph. Randolph has filed no opposition to the motions and his time for doing

 so has passed.

                                               I.
                                        BACKGROUND

        This suit arises from Randolph’s arrest following a traffic stop conducted by officers

 of the Oakdale Police Department. Randolph alleges as follows: On the evening of March

 7, 2016, he was a rear seat passenger in a vehicle owned by someone else that was stopped

 due to lack of visible tail lights in Oakdale, Louisiana, by Officer Larry Amos. Doc. 55, p.

 3. Amos questioned the driver about the traffic violation, had the occupants exit the vehicle,

 and ran a warrant check on Randolph, which came back clean. Id. at 4. Nevertheless,

 Officers Brandon Johnson and Ben Perkins arrived a short time later and began questioning

 each vehicle occupant individually about other crimes, though Randolph had not been read

 his Miranda rights or told the reason for the stop. Id. They also took Randolph to the rear
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 2 of 12 PageID #: 474




 of the vehicle and, without provocation, slammed him into it. Id. Randolph alleges that he

 only held onto the vehicle to keep from falling to the ground and did not resist the officers,

 but that they proceeded to tackle him, spray him with pepper spray, and shock him multiple

 times with a taser gun. Id. at 5. After he was handcuffed, Randolph asserted, Officer

 Johnson lifted him by the hair and punched him multiple times in the face. Id. Suffering

 from his injuries, including two broken ribs, Randolph was taken to the jail and left on the

 floor of his cell. Id. No mugshot was taken and he did not receive medical attention until

 he was released five days later, with only a possession of marijuana charge. Id. at 6, 11.

        Randolph further alleges that the officers falsified the police report by claiming that

 they had seen a bag of marijuana in his mouth, which he purportedly destroyed by flushing

 down the toilet in his cell, and that he had resisted arrest against three officers by wrestling

 them all into a ditch. Id. at 7. Randolph was subsequently charged with resisting arrest,

 possession of cocaine, and destruction of evidence as well. Id. at 9. While those charges

 were still pending, he filed a civil rights suit in this court under federal and state law against

 the City of Oakdale, Officers Amos, Johnson, and Perkins, Oakdale Police Chief William

 Henry Bishop in his official capacity, Allen Parish Sheriff Doug Hebert in his official

 capacity, Oakdale Mayor Gene Paul, and Allen Parish District Attorney Todd Nesom in

 his official capacity. Doc. 1. Proceedings were stayed pending a resolution of the criminal

 case, which resulted in Randolph’s conviction of one count of resisting an officer and a

 ten-day suspended jail sentence. Doc. 13; doc. 66, att. 3. When the stay was lifted,

 defendants filed motions to dismiss and Randolph filed an amended complaint in response.

 See docs. 45–49, 55.


                                           Page 2 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 3 of 12 PageID #: 475




         Defendants have now filed several motions to dismiss in response to the amended

 complaint, asserting as follows: (1) Randolph cannot state a claim for punitive damages

 under federal or state law [doc. 58]; (2) the Oakdale Police Department lacks the capacity

 to be sued [doc. 59]; (3) claims against Oakdale Mayor Gene Paul are duplicative of claims

 against the city [doc. 61]; (4) claims against Oakdale Police Chief Bishop should be

 dismissed because he was not mayor at the time of the incident and because these claims

 are duplicative of those against the police department [doc. 63]; and (5) Randolph’s civil

 rights claims fail under substantive state and federal law [docs. 66].1 Randolph has filed no

 opposition to the motions within the time set forth by court order and the motions are

 therefore regarded as unopposed.

                                                       II.
                                           LAW & APPLICATION

     A. Legal Standards

         Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

 upon which relief can be granted.” When reviewing such a motion, the court should focus

 on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

 2012). The court can also consider documents referenced in and central to a party’s claims,

 as well as matters of which it may take judicial notice. Collins v. Morgan Stanley Dean

 Witter, 224 F.3d 496, 498–99 (5th Cir. 2000); Hall v. Hodgkins, 305 Fed. App’x 224, 227

 (5th Cir. 2008) (unpublished).




 1
  Officers Amos and Johnson have also filed a motion to dismiss for improper service and failure to state a claim,
 which will be handled by separate ruling. See doc. 69.


                                                 Page 3 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 4 of 12 PageID #: 476




          Such motions are reviewed with the court “accepting all well-pleaded facts as true

 and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini Club,

 Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough facts

 ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig.,

 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood of success

 but instead to determine whether the claim is both legally cognizable and plausible. Lone

 Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

     B. Application

          1. Punitive damages

          In the first motion to dismiss, the defendants argue that Randolph has not stated a

 claim for punitive damages under state or federal law. Doc. 58. Under Louisiana state law,

 punitive damages are only permitted in a civil case where specifically authorized by statute.

 Ross v. Conoco, Inc., 828 So.2d 546, 555 (La. 2002). Randolph has not alleged that any

 defendant committed an act that would expose it to liability for punitive damages under

 Louisiana law, and so the motion should be granted in this regard.

          As for the claims under federal law, punitive damages are not recoverable under 42

 U.S.C. § 1983 against a municipality.2 City of Newport v. Fact Concerts, Inc., 453 U.S.

 247, 270-71 (1981). A § 1983 claim against an officer in his official capacity is regarded

 as a claim against the government entity. Burge v. Parish of St. Tammany, 187 F.3d 452,


 2
  A § 1983 claim against a Louisiana sheriff in his official capacity is regarded as a suit against a municipality. Brown
 v. Strain, 663 F.3d 245, 251 (5th Cir. 2011) (citing Woodard v. Andrus, 419 F.3d 348, 352 (5th Cir. 2005))


                                                    Page 4 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 5 of 12 PageID #: 477




 468 (5th Cir. 1999). Accordingly, punitive damages are only recoverable under 42 U.S.C.

 § 1983 against defendants sued in their individual capacities. E.g., Stern v. Hinds Cnty,

 Miss., 436 F. App’x 381, 382 (5th Cir. 2011); Mitchell v. City of New Orleans, 184

 F.Supp.3d 360, 378 (E.D. La. 2016). Against such individuals, a plaintiff may recover

 punitive damages if he shows that the officers “acted with malicious or evil intent or callous

 disregard of the plaintiff’s federally protected rights.” Gill v. Devlin, 867 F.Supp.2d 849,

 857 (N.D. Tex. 2012). Though the defendants pray for a general dismissal of the claims for

 punitive damages, they do not address those arising from individual capacity claims against

 the officers. The motion will be denied in this regard but granted in all other respects.

        2. Claims against Oakdale Police Department

        The next motion concerns the Oakdale Police Department’s capacity to be sued.

 This capacity is determined by the law of the state where the court is located. Fed. R. Civ.

 P. 17(b). According to the Louisiana Supreme Court, the determination of whether an entity

 can be sued rests “on an analysis of specifically what the entity is legally empowered to

 do,” and in particular whether it has “the legal capacity to function independently and not

 just as the agency or division of another governmental entity.” Roberts v. Sewerage and

 Water Bd. of New Orleans, 634 So.2d 341, 346–47 (La. 1994). Under these standards,

 police departments generally lack the capacity to be sued. LaMartina-Howell v. St.

 Tammany Par. Sch. Bd., 2009 WL 3837323, at *2 (E.D. La. Nov. 12, 2009) (collecting

 cases). Another division of this court has made the same determination as to the Oakdale

 Police Department and plaintiff presents no argument or authority in opposition. Steele v.




                                         Page 5 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 6 of 12 PageID #: 478




 Police Dep’t of Oakdale, 2010 WL 816177, at *3–*4 (W.D. La. Mar. 9, 2010).

 Accordingly, this motion will be granted.

        3. Claims against Mayor

        The next motion asserts that the claims against Oakdale Mayor Gene Paul should

 be dismissed because they are duplicative of the claims brought against the city. As noted

 above, a § 1983 claim against an officer in his official capacity is regarded as a claim

 against the government entity. Burge, 187 F.3d at 468. There are no allegations against

 Paul individually and § 1983 does not give rise to vicarious liability. Estate of Davis ex rel.

 McCully v. City of North Richland Hills, 406 F.3d 375, 380–81 (5th Cir. 2005) (citing

 Canton v. Harris, 489 U.S. 378, 385 (1989)). Additionally, to the extent any claim of

 vicarious liability is intended under state law to the employers of the police officers, it

 appears that these are directed at the police chief/department and the city itself.

 Accordingly, this motion will be granted.

        4. Claims against police chief

        The next motion concerns the claims against former Oakdale Police Chief William

 Henry Bishop, who was named in his official capacity as well as under the state law claims.

 Doc. 55. Bishop argues that the claims against him must be dismissed because (1) they are

 duplicative of claims against the department or city and (2) he was not the police chief at

 the time of the complained-of incident. For the § 1983 claims, the court agrees that the

 claims against Bishop in his official capacity are duplicative of those against the city.

 Randolph has also alleged a failure to train, which would give rise to individual liability

 against a police chief under state law and § 1983. See Davis ex rel. McCully, 406 F.3d at


                                         Page 6 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 7 of 12 PageID #: 479




 381. But such claims require a heightened pleading standard, beyond conclusory

 allegations of inadequate training, to overcome the federal bar on respondeat superior

 liability and the state immunity provided for discretionary acts of public officials under

 Louisiana Revised Statute 9:2798.1. See Ard v. Skinner, __ F.Supp.3d ___, 2021 WL

 388830 (M.D. La. Feb. 3, 2021). Here, despite a prior opportunity to amend, plaintiff only

 generally alleges that the defendants “intentionally retained poorly trained officer[s] who

 had inability to refrain from imposing personal revenge or in fact the unspoken policy of

 the City of Oakdale, Police Chief of vigilante style arrests.” Doc. 55, pp. 13–14. No specific

 allegations are made as to the training or hiring practices, such as failure to conduct

 background checks or investigate misconduct complaints. Additionally, as public election

 records show, the chief of police from 2008 to 2016 was Scotty Laborde, and from 2016

 onward the office has been filled by Joseph Lockett. Doc. 63, att. 3. Accordingly, there is

 no basis for any claim against Bishop or against the Oakdale Police Chief in his official or

 individual capacity and this motion should be granted.

        5. City’s motion

        The City of Oakdale argues under its motion that the claims against it must be

 dismissed on the merits, because (1) the claims for false arrest and imprisonment are barred

 under federal law by Heck v. Humphrey and fail to show a claim for relief under state law;

 (2) Randolph fails to state a valid claim under the Fifth or First Amendment; (3) Randolph

 fails to state a claim under 42 U.S.C. § 1981; and (4) Randolph fails to state a claim for

 municipal liability under Monell v. Department of Social Services of the City of New York.

 Doc. 66.


                                         Page 7 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 8 of 12 PageID #: 480




              a. Heck bar

         In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that a plaintiff

 could not recover damages for an allegedly unconstitutional arrest or conviction, “or for

 other harm caused by actions whose unlawfulness would render a conviction or sentence

 invalid,” unless he first showed that an authorized tribunal or executive body has

 overturned or otherwise invalidated his conviction. Id. at 486–87. Here the plaintiff has

 raised claims of unconstitutional false arrest and imprisonment under 42 U.S.C. § 1983. As

 defendants have shown however, he was subsequently convicted by a “no interest” plea to

 one count of resisting an officer.3 Doc. 66, att. 3. Accordingly, the federal claims for false

 arrest and imprisonment are barred under Heck and the motion will be granted in this

 regard.

         As for the state law false arrest/imprisonment claims, a plaintiff must show that the

 arrest was unlawful and that it resulted in injury. Landry v. Duncan, 902 So.2d 1098, 1102

 (La. Ct. App. 5th Cir. 2005). If police officers act pursuant to their statutory authority in

 arresting and incarcerating an individual, then there is no liability. Dyas v. Shreveport

 Police Dep’t, 136 So.3d 897, 902–03 (La. Ct. App. 2d Cir. 2014) (citing Kyle v. City of

 New Orleans, 353 So.2d 969 (La. 1977)). Accordingly, there is no liability when a person

 is arrested or imprisoned upon a determination of probable cause that he has committed a

 crime. Id. Probable cause is “conclusively proven by [the plaintiff’s] indictment and

 conviction in [a] criminal case.” Gibson v. Louisiana, 758 So.2d 782, 790–91 (La. 2000).


 3
  Randolph attempted to withdraw his plea, but the motion was denied and his application for supervisory writs was
 denied by the Louisiana Third Circuit Court of Appeal. Doc. 66, att. 3. His time for seeking review in the Louisiana
 Supreme Court has passed and the conviction is therefore final. See id.


                                                  Page 8 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 9 of 12 PageID #: 481




 Because Randolph was subsequently convicted of one of the crimes in the amended charge,

 his tort claims for false arrest and imprisonment also fail as a matter of law. This

 determination inures to the benefit of all defendants, including the arresting officers.

           b. First and Fifth Amendment claims

        Randolph has also alleged that his right to due process under the Fifth and

 Fourteenth Amendments and free speech/assembly under the First Amendment were

 violated. As to the Fifth Amendment claims, the city contends that they are not viable

 because that amendment applies only to the federal government. “The Due Process Clause

 of the Fifth Amendment prohibits the United States, as the Due Process Clause of the

 Fourteenth Amendment prohibits the States, from depriving any person of property without

 ‘due process of law.’” Marceaux v. Lafayette City-Par. Consol. Gov’t, 921 F.Supp.2d 605,

 631 (W.D. La. 2013) (quoting Dusenbery v. U.S., 534 U.S. 161, 167 (2002)). There is no

 dispute that all defendants in this matter are state, rather than federal, actors. Accordingly,

 Randolph has no plausible § 1983 claim based on a violation of Fifth Amendment rights

 but his Fourteenth Amendment claims are still viable under this argument. As to the City

 of Oakdale, however, Randolph fails to allege how that entity violated his right to due

 process beyond the Heck-barred claims described above and so any Fourteenth

 Amendment claim must also be dismissed.

        The First Amendment, on the other hand, does apply to state actors as a result of its

 incorporation through the Fourteenth Amendment. See, e.g., Manhattan Community Access

 Corp. v. Halleck, __ U.S. __, 139 S.Ct. 1921, 1928 (2019). But Randolph provides no




                                         Page 9 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 10 of 12 PageID #: 482




 allegation showing how his rights of speech, petition, assembly, or religion were limited

 by any defendant. Accordingly, this claim fails as a matter of law as to all defendants.

           c. Claims under 42 U.S.C. § 1981

        Randolph has also generally asserted that the defendants are liable to him under 42

 U.S.C. § 1981. That statute provides, in relevant part:

        All persons within the jurisdiction of the United States shall have the same
        right in every State and Territory to make and enforce contracts, to sue, be
        parties, give evidence, and to the full and equal benefit of all laws and
        proceedings for the security of persons and property as is enjoyed by white
        citizens, and shall be subject to like punishment, pains, penalties, taxes,
        licenses, and exactions of every kind, and to no other.

 42 U.S.C. § 1981(a). Randolph makes no allegations pointing to racial discrimination.

 Accordingly, this claim fails as a matter of law as to all defendants.

           d. Municipal liability and remaining claims

        The Supreme Court set forth the elements of municipal liability under § 1983 in

 Monell v. Department of Social Services, 436 U.S. 658 (1978). A successful claim requires

 proof of the following: a policymaker, an official policy, and a constitutional violation

 whose “moving force” is the policy or custom. Id. at 694. Because municipal liability

 cannot be predicated on a theory of respondeat superior, “the unconstitutional conduct

 must be directly attributable to the municipality through some sort of official action or

 imprimatur [and] isolated unconstitutional actions by municipal employees will almost

 never trigger liability.” Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).

        Randolph only alleges generally that the officers were acting pursuant to city

 policies and that there was an “unspoken policy” of “vigilante style arrests.” Doc. 55, pp.



                                        Page 10 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 11 of 12 PageID #: 483




 14–15. As the Fifth Circuit has emphasized, “[a] policy or custom is official only when it

 results from the decision or acquiescence of the municipal officer or body with final

 policymaking authority’ over the subject matter of the offending policy.” Peterson v. City

 of Fort Worth, Tex., 588 F.3d 838, 847 (5th Cir. 2009) (internal quotations omitted). An

 unwritten rule may rise to this level when it is “so common and well-settled as to constitute

 a custom that fairly represents municipal policy.” Piotrowski, 237 F.3d at 579. However,

 Randolph’s municipal liability claim is based on a single incident. He does not identify any

 other municipal acts or omissions that would support the city’s liability for his arrest.

 Accordingly, he fails to state a claim for municipal liability. As for any claims based on

 state law for the city’s negligent hiring and training of officers, as described above,

 Randolph fails to provide sufficient allegations in support of such a claim. The remaining

 claims against the city should therefore be dismissed.

                                             III.
                                        CONCLUSION

        For the reasons stated above, the defendants’ Motion to Dismiss [doc. 58] will be

 GRANTED IN PART AND DENIED IN PART, resulting in the DISMISSAL WITH

 PREJUDICE of the claims for punitive damages against all defendants except those

 arising from individual capacity claims. The Motions to Dismiss [docs. 59, 61, 63] filed by

 the Oakdale Police Department, Gene Paul, and William Henry Bishop, respectively, will

 be GRANTED, resulting in the DISMISSAL WITH PREJUDICE of all claims against

 those defendants. Finally, the Motion to Dismiss [doc. 66] filed by the City of Oakdale will




                                        Page 11 of 12
Case 2:17-cv-00355-JDC-KK Document 71 Filed 08/10/21 Page 12 of 12 PageID #: 484




 be GRANTED, resulting in the DISMISSAL WITH PREJUDICE of all claims against

 the City of Oakdale.

       THUS DONE AND SIGNED in Chambers on this 10th day of August, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                   Page 12 of 12
